EXHIBIT 10.3

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

EMERGE INTERACTIVE, INC.

 

ADDITIONAL INVESTMENT RIGHT

 

Date of Original Issuance:[    ], 2004

 

eMerge Interactive, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [    ] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total number of
shares of Common Stock (as defined below) (such shares, the “Additional
Investment Right Shares”) as equals the product of (1) .50 and (2) the quotient
obtained by dividing (a) $[    ]1 by (b)$1.60. This Additional Investment Right
(“Additional Investment Right”) may be exercised from time to time and at any
time in whole or in part prior to the Expiration Date and is subject to the
terms and conditions set forth below.

 

1. Definitions. As used in this Additional Investment Right, the following terms
shall have the respective definitions set forth in this Section. Capitalized
terms that are used and not defined in this Additional Investment Right that are
defined in the Purchase Agreement (as defined below) shall have the respective
definitions set forth in the Purchase Agreement.

 

(a) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

(b) “Closing Price” means on any particular date: (a) the closing sales price
per share of Common Stock on such date on any of the New York Stock Exchange,
American Stock Exchange, NASDAQ National Market or NASDAQ SmallCap Market on
which the Common Stock is then listed or quoted (as reported by Bloomberg L.P.
for regular session

 

--------------------------------------------------------------------------------

1 The Holder’s Investment Amount under the Purchase Agreement.



--------------------------------------------------------------------------------

trading on such day), or if there is no such price on such date, then the
closing sales price on such trading markets on the date nearest preceding such
date (as reported by Bloomberg L.P. for the closing sales price for regular
session trading on such day), or (b) if the shares of Common Stock are not then
listed or quoted on any of the New York Stock Exchange, American Stock Exchange,
NASDAQ National Market or NASDAQ SmallCap Market, the closing sales price for a
share of Common Stock on the OTC Bulletin Board (as reported by Bloomberg L.P.
for 5:00 P.M. (New York time), or (c) if the shares of Common Stock are not then
reported by the OTC Bulletin Board or the National Quotation Bureau Incorporated
(or similar organization or agency succeeding to its functions of reporting
prices), then the average of the “Pink Sheet” quotes for the relevant conversion
period, as determined in good faith by the Holder, or (d) if the shares of
Common Stock are not then publicly traded the fair market value of a share of
Common Stock as determined by an appraiser selected in good faith by the Holders
of this Additional Investment Right.

 

(c) “Common Stock” means the Class A common stock of the Company, $0.008 par
value per share, and any securities into which such common stock may be
hereafter reclassified.

 

(d) “Expiration Date” means the 180th Trading Day after the Effective Date,
subject to extension in accordance with Section 4(a).

 

(e) “Exercise Price” means the Per Unit Purchase Price, subject to adjustment in
accordance with Section 9 hereof.

 

(f) “Purchase Agreement” means the Securities Purchase Agreement dated as of
November 22, 2004 to which the Company and the original Holder are parties.

 

(g) “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed on a Trading Market, a
day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not quoted
on the OTC Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

2. Registration of Additional Investment Right. The Company shall register this
Additional Investment Right, upon records to be maintained by the Company for
that purpose (the “Additional Investment Right Register”), in the name of the
record Holder hereof from time to time. The Holder agrees that it may not
transfer this Additional Investment Right as to more than the number of
Additional Investment Right Shares then outstanding as shown on the most updated
Additional Investment Right Exercise Log, and any purported transfer in excess
of such number of Additional Investment Right Shares shall have no effect. The
Company may deem and treat the registered Holder of this Additional Investment
Right as the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

2



--------------------------------------------------------------------------------

3. Registration of Transfers. This Additional Investment Right is subject to the
transfer restrictions set forth in the Purchase Agreement. The Company shall
register the transfer of any portion of this Additional Investment Right in the
Additional Investment Right Register, upon surrender of this Additional
Investment Right, with the Form of Assignment attached hereto duly completed and
signed, to the Company at its address specified herein. Upon any such
registration or transfer, a new Additional Investment Right to purchase Common
Stock, in substantially the form of this Additional Investment Right (any such
new Additional Investment Right, a “New Additional Investment Right”),
evidencing the portion of this Additional Investment Right so transferred shall
be issued to the transferee and a New Additional Investment Right evidencing the
remaining portion of this Additional Investment Right not so transferred, if
any, shall be issued to the transferring Holder. The acceptance of the New
Additional Investment Right by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Additional Investment Right.

 

4. Exercise and Duration of Additional Investment Rights.

 

(a) This Additional Investment Right shall be exercisable by the registered
Holder at any time and from time to time on or after the date hereof to and
including 6:30 p.m. New York City time, on the Expiration Date. At 6:30 p.m.,
New York City time on the Expiration Date, the portion of this Additional
Investment Right not exercised prior thereto shall be and become void and of no
value. The Company may not call or redeem any portion of this Additional
Investment Right without the consent of the Holder. The Expiration Date set
forth above shall be extended for the number of Trading Days during such period
in which (i) trading in the Common Stock is suspended by any Trading Market or
the Commission, or (ii) following the Effective Date, the Registration Statement
is not effective or the prospectus included in the Registration Statement may
not be used by the Holder for resale of the Additional Investment Right Shares.

 

(b) Subject to the provisions of this Section 4(b), at any time after the
Effective Date and prior to the Expiration Date, if the: (i) closing sales price
of the Common Stock as reported by the Nasdaq Stock Market for each of 5
consecutive Trading Days after such Effective Date is equal to or greater than
120% of the Exercise Price on the Date of Original Issuance (as may be adjusted
pursuant to Section 9), (ii) the Additional Investment Right Shares are either
registered for resale pursuant to an effective registration statement naming the
Holder as a selling stockholder thereunder (and the prospectus thereunder is
available for use by the Holder as to all then available Additional Investment
Right Shares) or freely transferable without volume restrictions pursuant to
Rule 144(k) promulgated under the Securities Act, as determined by counsel to
the Company pursuant to a written opinion letter addressed and in form and
substance reasonably acceptable to the Holder and the transfer agent for the
Common Stock, and (iii) the Company shall have honored all Exercise Notices
delivered prior to 1:00 p.m. (New York City time) on the Call Date (as defined
below), then the Company may, subject to Section 11, require that Holder
exercise all, but (subject to Section 11) not less than all, of the portion of
this Additional Investment Right for which Exercise Notices have not been
delivered by 5:00 p.m. on the Call Date. To exercise this right, the Company
must deliver to the Holder an irrevocable written notice (a “Call Notice”),
indicating therein that this Additional Investment Right shall be exercised. If
the conditions for such Call are satisfied from the period from the date of the
Call Notice through and including the Call Date, then, subject to Section 11,
this

 

3



--------------------------------------------------------------------------------

Additional Investment Right shall be deemed to have been exercised in full at
6:30 p.m. (New York City time) on the 10th Trading Day after the date the Call
Notice is received by the Holder (such date, the “Call Date”). The Holder shall
deliver payment in immediately available funds of the Exercise Price for the
number of Additional Investment Right Shares for which this Additional
Investment Right is required to be exercised under this subsection promptly but
in any event no later than the Call Date. Subject to the immediately following
sentence, any unexercised portion of this Additional Investment Right following
the Call Date shall automatically be deemed cancelled. The Company and the
Holder agree that, if and to the extent Section 11 of this Additional Investment
Right would restrict the ability of the Holder to exercise this Additional
Investment Right in full in the event of a delivery of a Call Notice, then
notwithstanding anything to the contrary set forth in the Call Notice, the Call
Notice shall be deemed automatically amended to apply only to such portion of
this Additional Investment Right as may be exercised by the Holder by the Call
Date in accordance with Section 11. The Holder will promptly (and, in any event,
prior to the Call Date) notify the Company in writing following receipt of a
Call Notice if Section 11 would restrict its exercise of the Additional
Investment Right, specifying therein the number of Additional Investment Right
Shares so restricted.

 

5. Delivery of Additional Investment Right Shares.

 

(a) To acquire Additional Investment Right Shares under this Additional
Investment Right, the Holder shall not be required to physically surrender this
Additional Investment Right unless the aggregate number of Additional Investment
Right Shares then represented by this Additional Investment Right is being
exercised. Upon delivery of a written notice, in the form of the Exercise Notice
attached hereto (the “Exercise Notice”) to the Company (together with the
Additional Investment Right Exercise Log attached thereto (the “Additional
Investment Right Exercise Log”) at its address for notice set forth herein and
upon payment of the Exercise Price multiplied by the number of Additional
Investment Right Shares that the Holder intends to purchase hereunder, the
Company shall promptly (but in no event later than three Trading Days after the
Date of Exercise) issue and deliver to the Holder, a certificate representing
the number of Additional Investment Right Shares to which such exercise pertains
(the dollar amount of the exercise at issue divided by the Exercise Price),
which, unless otherwise required by the Purchase Agreement, shall be free of
restrictive legends. The Company shall, upon request of the Holder and
subsequent to the date on which a registration statement covering the resale of
the Additional Investment Right Shares has been declared effective by the
Securities and Exchange Commission, use its best efforts to deliver the
Additional Investment Right Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions, if available, provided, that, the Company may, but
will not be required to change its transfer agent if its current transfer agent
cannot deliver Additional Investment Right Shares electronically through the
Depository Trust Corporation. A “Date of Exercise” means the date on which the
Holder shall have delivered to Company: (i) the Exercise Notice (with the
Additional Investment Right Exercise Log attached to it), appropriately
completed and duly signed and (ii) the Exercise Price for the number of
Additional Investment Right Shares so indicated by the Holder to be purchased.
The Company shall file a registration statement covering the Additional
Investment Right Shares and shall use its best efforts to keep such registration
statement continuously effective, in each case in accordance with the terms of
the Registration Rights Agreement, dated as of the date hereof, between the
original Holder and the Company.

 

4



--------------------------------------------------------------------------------

(b) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Additional Investment Right Shares in the manner
required pursuant to Section 5(a), then the Holder will have the right to
rescind such exercise.

 

(c) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Additional Investment Right Shares in the manner
required pursuant to Section 5(a), and if after such third Trading Day and prior
to the receipt of such Additional Investment Right Shares, the Holder purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Additional Investment Right
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay cash or issued additional registered shares of
Common Stock, at the Company’s option, to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Additional Investment Right Shares that the
Company was required to deliver to the Holder in connection with the exercise at
issue by (B) the closing bid price of the Common Stock at the time of the
obligation giving rise to such purchase obligation, with the number of
additional registered shares of Common Stock determined by dividing the above
noted amount by the closing price of the Common Stock at the time of the
obligation, and (2) reinstate the portion of the Additional Investment Right and
equivalent number of Additional Investment Right Shares for which such exercise
was not honored. The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In.

 

(d) The Company’s obligations to issue and deliver Additional Investment Right
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Additional Investment Right Shares. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Additional Investment Right Shares upon exercise of
the Additional Investment Right as required pursuant to the terms hereof.

 

6. Charges, Taxes and Expenses. Issuance and delivery of Additional Investment
Right Shares upon exercise of this Additional Investment Right shall be made
without charge to the Holder for any issue or transfer tax, withholding tax,
transfer agent fee or other incidental tax or expense in respect of the issuance
of such certificates, all of which taxes and expenses shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates

 

5



--------------------------------------------------------------------------------

for Additional Investment Right Shares in a name other than that of the Holder.
The Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Additional Investment Right or receiving
Additional Investment Right Shares upon exercise hereof.

 

7. Replacement of Additional Investment Right. If this Additional Investment
Right is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation hereof, or
in lieu of and substitution for this Additional Investment Right, a New
Additional Investment Right, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Additional Investment Right under such circumstances shall
also comply with such other reasonable regulations and procedures and pay such
other reasonable third-party costs as the Company may prescribe. If a New
Additional Investment Right is requested as a result of a mutilation of this
Additional Investment Right, then the Holder shall deliver such mutilated
Additional Investment Right to the Company as a condition precedent to the
Company’s obligation to issue the New Additional Investment Right.

 

8. Reservation of Shares. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Additional Investment Right Shares upon exercise of this Additional
Investment Right as herein provided, the number of Additional Investment Right
Shares which are then issuable and deliverable upon the exercise of this entire
Additional Investment Right, free from preemptive rights or any other contingent
purchase rights of persons other than the Holder (taking into account the
adjustments and restrictions of Section 9). The Company covenants that all
Additional Investment Right Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.

 

9. Certain Adjustments. The Exercise Price and number of Additional Investment
Right Shares issuable upon exercise of this Additional Investment Right are
subject to adjustment from time to time as set forth in this Section 9.

 

(a) Stock Dividends and Splits. If the Company, at any time while this
Additional Investment Right is outstanding, (i) pays a stock dividend on its
Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, or (iii) combines outstanding
shares of Common Stock into a smaller number of shares, then in each such case
the Exercise Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
paragraph occurs during the period that an Exercise Price is calculated
hereunder, then the calculation of such Exercise Price shall be adjusted
appropriately to reflect such event.

 

6



--------------------------------------------------------------------------------

(b) Fundamental Transactions. If, at any time while this Additional Investment
Right is outstanding, (1) the Company effects any merger or consolidation of the
Company with or into another Person, (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right to require the
repurchase of this Additional Investment Right for a purchase price, payable in
cash or registered shares of Common Stock, at the Company’s option, within five
Trading Days after such request (or, if later, on the effective date of the
Fundamental Transaction), equal to the Black Scholes value of the remaining
unexercised portion of this Additional Investment Right on the date of such
request. The terms of any agreement pursuant to which a Fundamental Transaction
is effected shall include terms requiring any such successor or surviving entity
to comply with the provisions of this paragraph (c).

 

(c) Number of Additional Investment Right Shares. Simultaneously with any
adjustment to the Exercise Price pursuant to paragraph (a) of this Section, the
number of Additional Investment Right Shares that may be purchased upon exercise
of this Additional Investment Right shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Additional Investment Right Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

 

(d) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Additional Investment Right and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Additional Investment Right Shares
or other securities issuable upon exercise of this Additional Investment Right
(as applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s Transfer Agent.

 

(f) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including

 

7



--------------------------------------------------------------------------------

without limitation any granting of rights or warrants to subscribe for or
purchase any capital stock of the Company or any Subsidiary, (ii) authorizes or
approves, enters into any agreement contemplating or solicits stockholder
approval for any Fundamental Transaction or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company (but only
to the extent such disclosure would not result in the dissemination of material,
non-public information to the Holder), then the Company shall deliver to the
Holder a notice describing the material terms and conditions of such
transaction, at least 10 calendar days prior to the applicable record or
effective date on which a Person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Additional Investment Right prior to
such time so as to participate in or vote with respect to such transaction;
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice.

 

10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds or certified or official bank check or checks.

 

11. Limitation on Exercise.

 

(a) Notwithstanding anything to the contrary contained herein, the number of
Additional Investment Right Shares that may be acquired by the Holder upon any
exercise of this Additional Investment Right (or otherwise in respect hereof)
shall be limited to the extent necessary to insure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
This provision shall not restrict the number of shares of Common Stock which a
Holder may receive or beneficially own in order to determine the amount of
securities or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Additional
Investment Right. By written notice to the Company, the Holder may waive the
provisions of this Section but any such waiver will not be effective until the
61st day after such notice is delivered to the Company.

 

(b) Notwithstanding anything to the contrary contained herein, the number of
Additional Investment Right Shares that may be acquired by the Holder upon any
exercise of this Additional Investment Right (or otherwise in respect hereof)
shall be limited to the extent necessary to insure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 9.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations

 

8



--------------------------------------------------------------------------------

promulgated thereunder. This provision shall not restrict the number of shares
of Common Stock which a Holder may receive or beneficially own in order to
determine the amount of securities or other consideration that such Holder may
receive in the event of a Fundamental Transaction as contemplated in Section 9
of this Additional Investment Right. This restriction may not be waived.

 

(c) Notwithstanding anything to the contrary contained herein, if (i) the
Company elects to pay the Buy-In penalty pursuant to clause (1) of the first
sentence of Section 5(c) in shares of registered Common Stock or (ii) the Holder
exercises its right to require the Company to repurchase this Additional
Investment Right pursuant to Section 9(b) and the Company elects to pay the
purchase price in shares of registered Common Stock, in no event shall the
aggregate number of shares of Common Stock acquired by the Holder pursuant to
the foregoing provisions exceed [    ]2 in the aggregate.

 

12. No Fractional Shares. No fractional shares of Additional Investment Right
Shares will be issued in connection with any exercise of this Additional
Investment Right and in lieu thereof, any fractional shares shall be rounded
down to the nearest whole.

 

13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Company, to (772) 581-8171, Attn: Chief Financial Officer, or (ii) if to the
Holder, to the address or facsimile number appearing on the Additional
Investment Right Register or such other address or facsimile number as the
Holder may provide to the Company in accordance with this Section.

 

14. Additional Investment Right Agent. The Company shall serve as Additional
Investment Right agent under this Additional Investment Right. Upon 30 days’
notice to the Holder, the Company may appoint a new warrant agent. Any
corporation into which the Company or any new warrant agent may be merged or any
corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Additional Investment Right without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Additional Investment Right Register.

 

--------------------------------------------------------------------------------

2 The Holder’s pro rata share of 900,000 shares of Common Stock based on such
Holder’s Investment Amount under the Purchase Agreement

 

9



--------------------------------------------------------------------------------

15. Miscellaneous.

 

(a) This Additional Investment Right shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Subject to the preceding sentence, nothing in this Additional Investment Right
shall be construed to give to any Person other than the Company and the Holder
any legal or equitable right, remedy or cause of action under this Additional
Investment Right. This Additional Investment Right may be amended only in
writing signed by the Company and the Holder and their successors and assigns.

 

(b) All questions concerning the construction, validity, enforcement and
interpretation of this Additional Investment Right shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of this Additional Investment Right and the transactions herein
contemplated (“Proceedings”) (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”). Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any New York Court, or that such Proceeding has been commenced
in an improper or inconvenient forum. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Additional Investment Right and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Additional Investment Right or the transactions contemplated hereby. If
either party shall commence a Proceeding to enforce any provisions of this
Additional Investment Right, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.

 

(c) The headings herein are for convenience only, do not constitute a part of
this Additional Investment Right and shall not be deemed to limit or affect any
of the provisions hereof.

 

10



--------------------------------------------------------------------------------

(d) In case any one or more of the provisions of this Additional Investment
Right shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Additional
Investment Right shall not in any way be affected or impaired thereby and the
parties will attempt in good faith to agree upon a valid and enforceable
provision which shall be a commercially reasonable substitute therefor, and upon
so agreeing, shall incorporate such substitute provision in this Additional
Investment Right.

 

(e) Subject to the provisions of Section 9 hereof, prior to exercise of this
Additional Investment Right, the holder hereof shall not, by reason of by being
a holder hereof, be entitled to any rights of a stockholder with respect to the
Additional Investment Right Shares, including (without limitation) the right to
vote such Additional Investment Right Shares, receive dividends or other
distributions thereon, exercise preemptive rights or be notified of stockholder
meetings, and such holder shall not be entitled to any notice or other
communication concerning the business or affairs of the Company.

 

(f) This Additional Investment Right may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Additional Investment Right to
be duly executed by its authorized officer as of the date first indicated above.

 

EMERGE INTERACTIVE, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

12



--------------------------------------------------------------------------------

EXERCISE NOTICE

 

The undersigned hereby irrevocably elects to purchase
                                 shares of Common Stock of eMerge Interactive,
Inc., pursuant to the Additional Investment Right, originally issued [        ],
2004 (the “Additional Investment Right”), and the Holder encloses herewith
$                     in cash, certified or official bank check or checks or
other immediately available funds, which sum represents the aggregate Exercise
Price (as defined in the Additional Investment Right) for the number of
Additional Investment Right Shares to which this Exercise Notice relates,
together with any applicable taxes payable by the undersigned pursuant to the
Additional Investment Right.

 

By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that in giving effect to the exercise evidenced hereby the Holder
will not beneficially own in excess of the number of shares of Common Stock
(determined in accordance with Section 13(d) of the Securities Exchange Act of
1934) permitted to be owned under Section 11(a) and (b) of this Additional
Investment Right to which this notice relates.

 

The undersigned requests that certificates for the Additional Investment Right
Shares issuable upon this exercise be issued in the name of

 

           

PLEASE INSERT SOCIAL SECURITY OR TAX

IDENTIFICATION NUMBER

 

(Please print name and address)

 

13



--------------------------------------------------------------------------------

Additional Investment Right Exercise Log

 

Date


--------------------------------------------------------------------------------

 

Number of Additional Investment

Right Shares Available to be
Exercised

--------------------------------------------------------------------------------

  Number of Additional
Investment Right Shares
Exercised


--------------------------------------------------------------------------------

  Number of Additional
Investment Right Shares
Remaining to be Exercised


--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Additional Investment Right]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                              the right
represented by the within Additional Investment Right to purchase
                                 shares of Common Stock of eMerge Interactive,
Inc. to which the within Additional Investment Right relates and appoints
                                 attorney to transfer said right on the books of
the Company with full power of substitution in the premises.

 

Dated:                             ,         

 

 

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of holder as specified on the
face of the Additional Investment Right)

--------------------------------------------------------------------------------

Address of Transferee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

In the presence of:

--------------------------------------------------------------------------------

 

15